PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
SRINIVASAN et al.
Application No. 15/712,124
Filed: 21 Sep 2017
For: METHODS AND SYSTEMS OF DATABASE CLUSTER FORMATION AND MANAGEMENT
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed December 27, 2020, to revive the above-identified application 

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice of File Corrected Application Papers, mailed July 23, 2020.  The Notice set a period for reply of two (2) months from the mail date of the Notice and for failure to timely pay the issue fee as required by the Notice of Allowance mailed June 4, 2020.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the date of abandonment of this application is 
June 21, 2019. A Notice of Abandonment was mailed on September 24, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of replacement drawings (issue fee previously paid) (2) the petition fee of $1,050 (3) a proper statement of unintentional delay.  Accordingly, the reply is accepted as being unintentionally delayed.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.





This application is being referred to the Office of Data Management for further processing into a patent.  


/KIMBERLY A INABINET/Paralegal Specialist, OPET